Citation Nr: 1012959	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of status post right knee arthroscopy, lateral 
release and Fulkerson osteotomy for patello-femoral pain 
(right knee condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Togus, 
Maine Department of Veterans' Affairs (VA) Regional Office 
(RO), located in Augusta, Maine.

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in February 2010.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist 
the Veteran in developing evidence pertinent to her claim 
for a disability rating in excess of 10 percent for a right 
knee condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

In statements and testimony presented throughout the 
duration of the appeal, the Veteran has maintained that her 
current right knee condition warrants a higher disability 
rating.  During a February 2010 video conference hearing, 
the Veteran testified that her current right knee condition 
was productive of issues with her gait, limping, constant 
pain, pain which traveled from the knee down to the foot, 
swelling, locking and giving out.  She reported that her 
knee swelled up twice a month and that with her constant 
pain, she did not do a lot of walking and favored the other 
leg.  The Veteran also testified that this condition 
affected a job placement opportunity in a customs position 
because she could not pass the physical fitness test due to 
her knee giving away.  The Veteran's representative argued 
that since the last VA examination in February 2007, the 
Veteran has had a lot of treatment and he believed a new VA 
examination was necessary.  The Veteran's mother testified 
that due to the right knee condition, the Veteran had an 
impaired ability to move around or perform most any physical 
activities.  The Veteran's mother also testified that she 
was not able to walk less than a quarter of a mile, has had 
swelling more than twice a month and has had constant pain.  
During this hearing the Veteran's representative also 
requested that her right knee be evaluated under 38 C.F.R. 
§ 3.321(b) for extraschedular evaluation as the severity of 
her condition has caused a hindrance in her work and 
lifestyle.  

In a February 2007 VA examination, the Veteran reported that 
she could fully accomplish her activities of daily living 
and had no restrictions on driving, although she experienced 
discomfort in the right knee down to the ankle after 15 
minutes to an hour of driving.  She reported that exercise 
was limited because due to the right knee condition and she 
was able to walk about a half mile before she has discomfort 
in the right leg.  The Veteran reported that her right knee 
pain was 5/10 on a good day and 7/10 on a bad day on a scale 
of one to 10.  She complained that the right knee felt weak 
and unstable and was stiff in cold weather.  The Veteran 
also reported symptoms of swelling, redness and heat at rare 
times and frequent locking.  Treatment included ice, resting 
the leg, massaging the leg and wearing supportive shoes.  

A physical examination of the right knee revealed strength 
of 4/5, tenderness to palpation along both sides of the 
lower area of the patella, negative Baker's cyst, negative 
McMurrays, negative Lachman's and negative anterior drawer.  
Flexion was to 135 degrees with pain at 135 degrees and 
extension was to 0 degrees with crepitus and popping but no 
pain.  On repetition, there was no increased pain, fatigue, 
weakness, lack of endurance or incoordination.  While 
squatting the Veteran was noted to hold on to a chair out of 
concern for the right knee giving way.  No findings of 
antalgia with gait, effusion, swelling or pitting edema of 
the right lower extremity was noted.  An x-ray of the right 
knee revealed mild to moderate compartment joint space 
narrowing.  

VA outpatient treatment reports from May 2007 to October 
2008 reflect that the Veteran's right knee was productive 
of:  a limited range of motion with flexion at times to 105 
to a full range of motion; strength of 4/5 to 5/5; moderate 
tenderness to palpation; mild crepitus with range of motion; 
good patella alignment; decreased overall knee function; 
decreased right knee range of motion; a significant decrease 
in the joint pace of the patellofemoral compartment; no 
effusion; no edema; no discoloration; normal gait; 
tenderness with pressure on lateral and medial patellar 
facet; crepitus +1; negative McMurray; J-sign negative; 
negative anterior drawer test; negative varus/valgus test; 
no sign of instability; pointed toes inward during gait; 
both knees in slight varus with standing; right patella 
freely mobile with knee extended; positive patellar grind 
test; positive patellofemoral crepitus with passive range of 
motion; painful pressure along iliotibial band and hamstring 
tendons; reported increased discomfort; reported pain in the 
right knee causing inactivity; reported increasing pain and 
swelling for the past year; reported swelling with prolonged 
wealth bearing; reported localized pain anteriorly, worst 
with going up and down stairs; and early osteoarthritis in 
three compartments demonstrated by x-ray with cartilage 
defects demonstrated by magnetic resonance imaging (MRI).

The Board opines that further findings relating to the 
Veteran's right knee condition are needed to correctly 
evaluate the current severity of this disability.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009).  As the Veteran 
was last examined at the VA in February 2007, approximately 
three years ago, and her testimony indicates a worsening of 
symptoms, the Board finds that a current VA examination are 
necessary to adequately evaluate the claim.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The Board also finds that the Veteran's testimony reasonably 
raises the question of whether her disability has markedly 
interfered with her employment pursuant to 38 C.F.R. § 
3.321(b)(1).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial 
determination to the Under Secretary for Benefits or the 
Director of the Compensation & Pension Service.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the 
[Board] is not authorized to assign an extraschedular rating 
in the first instance under 38 C.F.R. § 3.321(b)"); accord 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1), and further may 
determine, after an initial review by the authorities 
pursuant to §§ 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).  Thus, the Board 
determines that remand for consideration of the issue of 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) is warranted.

In order to give the Veteran every consideration with 
respect to the present appeal, and to ensure full compliance 
with due process requirements in light of the holdings of 
the Court and the VA General Counsel, it is the opinion of 
the Board that additional development of the record is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination of the right knee by 
an appropriate specialist to determine the 
current nature and etiology of the 
Veteran's service-connected right knee 
condition.  The claims folder and a copy of 
this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination.  The examination report is 
to contain a notation that the examiner 
reviewed the claims file.

The evaluation of the right knee should 
include all necessary testing, specifically 
range of motion studies.  Based on 
objective demonstration of repetitive 
motion, the examiner should determine 
whether there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  Based on 
objective demonstration of repetitive 
motion, the examiner should express an 
opinion as to whether pain significantly 
limits functional ability during flare-ups 
or when the right knee is used repeatedly 
over a period of time.  This determination 
also should be expressed, if feasible, in 
terms of the degree of additional range of 
motion loss due to pain on use during 
flare-ups.  Finally, the examiner should 
determine whether this is lateral 
instability or recurrent subluxation of the 
right knee; and if so, this determination 
should be express in terms of slight , 
moderate, or severe due to either the 
lateral instability or recurrent 
subluxation.

With respect to each residual manifestation 
associated with the Veteran's service-
connected right knee condition, the 
examiner is asked to comment on the degree 
of severity (in terms of sight, moderate or 
severe) due to each and its affect on the 
Veteran's employment and activities of 
daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  The RO should inform the Veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1), and permit her the full 
opportunity to supplement the record as 
desired. 

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  
Thereafter, the RO should consider whether 
the schedular criteria for a higher rating 
for a right knee condition have been met 
and whether the criteria for submission 
for assignment of an extraschedular rating 
for a right knee condition pursuant to 38 
C.F.R. § 3.321(b)(1), are met.  If such 
extraschedular criteria are met, the case 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
remains unfavorable to the Veteran, she 
and her representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


